 

Case 1:18-mr-00975-KBI\/| Document 1 Filed 10/17/18 Page 1 of 8

AO 106 (Rev. 01/09) Application for a Search Warram

 

UNITED STATES DISTRICT CoURT “q“@“w€ NM

for the OCT 1 7 2018

District of New Mexico

ln the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
The Ce|lular Te|ephone Assigned Ca|| Number
[(505) 900-2979].

Case No. 16 " mg”q?§

\/\_/\./\_/V\./

APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the DiStriCt Of NeW MeXlCO (identijj/ the person or describe property to
be searched and give its location): See attachment A

 

The person or property to be searched, described above, is believed to conceal (idemifj/ the person or describe the
property w be Seized)! See attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

13 evidence of a crime;
CI contraband, fruits of crime, or other items illegally possessed;
IJ property designed for use, intended for use, or used in committing a crime;

d a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of 21 U.S.C. § 841 (a)(1) , and the application is based on these
facts: 18 U.S.C. 922(9)(1) & 18 U.S.C. 924(0)(1)(3)

See Attached incorporated by reference herein

rif Continued on the attached sheet.

[l Delayed notice of _ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3 lO3a, the basis ofwhich is set forth on the attached sheet.

;fE,/i
App]iczmr'\ signature

Erik Haanes, Specia| Agent ATF

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 10/17/2018 HAM M

.ludge ’s signatureU

KAREN B. MOLZEN

rinte name an tlte

City and state: A|buquerque, NM

 

 

Case 1:18-mr-00975-KBI\/| Document 1 Filed 10/17/18 Page 2 of 8

AFFIDAVIT
Your Affiant, Erik Haanes, having been duly sworn, does hereby depose and say:

Introduction

I make this affidavit in support of an application for a search warrant under Federal
Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about
the location of the cellular telephone assigned call number (505) 900-2979, (hereafter
“Target Cell Phone”), which service provider is MetroPCS, a wireless telephone
service provider with a legal compliance department located at 4 Sylvan Way,
Parsippany NJ, 07054. The Target Cell Phone is described herein and in Attachment
A, and the location information to be seized is described herein and in Attachment B.

I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives
(ATF). Beginning in September of 2014, I attended a 26 week ATF academy in
Glynco, Georgia that certified me as an ATF Special Agent. As a Special Agent with
the ATF and in my prior experience as a law enforcement officer, I have conducted
physical surveillance, interviewed sources of information and defendants, served
search warrants and arrest warrants, investigated firearms and drug trafficking, and
assisted on undercover firearms and narcotic investigations Further, I have testified
in judicial proceedings in federal court involving prosecutions relating to violations of
federal firearms laws. I am an investigative, or law enforcement officer of the United
States within the meaning of Title 18, United States Code, Section 2510 (7), in that I
am an officer of the United States who is empowered by law to conduct investigations
and make arrests for the offenses enumerated in Title 18 and 26, United States Code.
This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

Based on the facts set forth in this affidavit, there is probable cause to believe that
TREJO has violated Title 18 U.S.C. 922(g)(1), Title 21 U.S.C. § 841 (a)(l), and Title
18 U.S.C. 924(0)(1)(a) . TREJO was charged with these crimes on October 15, 2018
through means of an arrest warrant issued on the same date. There is also probable
cause to believe that the location information described in Attachment B will assist
law enforcement in arresting TREJO, who is a “person to be arrested” within the
meaning of Federal Rule of Criminal Procedure 41(c)(4).

 

 

10.

ll.

12.

Case 1:18-mr-00975-KBI\/| Document 1 Filed 10/17/18 Page 3 of 8

Probable Cause

Gn October 9, 2018, Bernalillo County Sheriff’s Office (BCSO) detectives,
with the assistance of ATF Agents, executed a State of New Mexico search
warrant on Rigoberto TREJO’s residence, located at 1717 Paseo de La Villa
SE, Rio Rancho, NM. TREJ 0 was the subject of a narcotics and firearms
investigation

During the execution of the search warrant, TREJO was located in the
residence and placed in handcuffs Detectives advised TREJ 0 of his Rights
per Miranda and TREJO agreed to speak.

TREJ 0 stated he possessed multiple firearms in his bedroom closet as well as
two (2) ounces of methamphetamine in his safe. TREJO showed detectives
where his firearms and safe were located, which were in his bedroom closet.
Additionally, TREJ 0 told detectives where the key to the safe was located and
instructed detectives how to open it.

During a search of the residence, detectives located a bag of crystal like
substance in the safe of TREJO’s closet. The substance later tested
presumptive positive for the presence of methamphetamine and had an
approximate gross weight of four (4) ounces. A digital scale and packaging
material were also located in the safe. TREJ 0 later admitted to selling the
narcotics.

Additionally, the following five (5) firearms were located in the TREJO’s
bedroom closet.

l) Taurus, model PT809C, 9mm pistol with serial number TEU02685. The
firearm was loaded with fifteen (15) rounds of 9mm ammunition

2) Taurus, model PT24/7Pro, 9mm pistol with serial number TAT59178. The
firearm was loaded with eight (8) rounds of 9mm ammunition

3) Taurus, model GZC, 9mm pistol with serial number TLM75364. The
firearm was loaded with seven (7) rounds of 9mm ammunition

4) Golani Sporter, model Sporter, .223 caliber rifle with serial number
GAL00362. The firearm was loaded with twenty-five (25) rounds of .223
caliber ammunition

5) PWS Firearms, model MKl, multi-caliber short-barreled rifle with serial
number M01430. The firearm was loaded with eighty-eight (88) rounds of
.223 caliber ammunition

Your Affiant determined TREJ 0 has been convicted on the felonies of two (2)
counts of trafficking a controlled substance in D-202-CR-201203090;
conspiracy to commit receiving/transferring stolen motor vehicles, and
possession of a controlled substance in D-202-CR-201100218; aggravated
fleeing a law enforcement officer in D-ZOZOCR-201201429;

13.

14.

15.

16.

17.

18.

Case 1:18-mr-00975-KBI\/| Document 1 Filed 10/17/18 Page 4 of 8

receiving/transferring stolen motor vehicles in D-202-CR-201004731;
receiving/transferring stolen motor vehicles in D-202-CR-200303537; and
possession of a controlled substance (cocaine) in D-202-CR-201001683; all out
of the Second Judicial District Court, State of New Mexico.

Your Affiant test fired the above-mentioned firearms and determined each
firearm fired and functioned as designed Your Affiant determined the firearms
and ammunition were not manufactured in the State of New Mexico, therefore
affecting interstate commerce

On October 15, 2018, a Federal arrest warrant was issued for TREJ 0 related to
violations of Title 18 U.S.C. 922(g)(1), Title 21 U.S.C. § 841 (a)(l), and Title 18
U.S.C. 924(c)(1)(a).

On October 16, 2018, a confidential source provided the Target Cell Phone
number for TREJO and stated TREJO is currently using that number.

Your Affiant learned that the Target Cell Phone provider is Metro PCS with
Rigoberto TREJO as the subscriber.

In my training and experience, I have learned that MetroPCS is a company that
provides cellular telephone access to the general public. 1 also know that providers of
cellular telephone service have technical capabilities that allow them to collect and
generate at least two kinds of information about the locations of the cellular
telephones to which they provide service: (l) E-9ll Phase II data, also known as GPS
data or latitude-longitude data, and (2) cell-site data, also known as “tower/face
information” or cell tower/sector records. E-911 Phase II data provides relatively
precise location information about the cellular telephone itself, either via GPS
tracking technology built into the phone or by triangulating on the device’s signal
using data from several of the provider’s cell towers. Cell-site data identifies the
“cell towers” (i.e., antenna towers covering specific geographic areas) that received a
radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces of
the towers) to which the telephone connected. These towers are often a half-mile or
more apart, even in urban areas, and can be 10 or more miles apart in rural areas.
Furthermore, the tower closest to a wireless device does not necessarily serve every
call made to or from that device. Accordingly, cell-site data is typically less precise
that E-911 Phase II data,

Based on my training and experience, I know that MetroPCS can collect E-9ll Phase
II data about the location of the Target Cell Phone, including by initiating a signal to
determine the location of the Target Cell Phone on MetroPCS’s network or with such
other reference points as may be reasonably available.

Based on my training and experience, I know that MetroPCS can collect cell-site
data about the Target Cell Phone.

Authorization Reguest

 

19.

20.

21.

22.

23.

24.

25.

 

Case 1:18-mr-00975-KBI\/| Document 1 Filed 10/17/18 Page 5 of 8

Based on the foregoing information I request that the Court issue the proposed search
warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

1 further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay
notice until 30 days after the collection authorized by the warrant has been completed.
There is reasonable cause to believe that providing immediate notification of the
warrant may have an adverse result, as defined in 18 U.S.C. § 2705. Providing
immediate notice to the subscriber or user of the Target Cell Phone would seriously
jeopardize the ongoing investigation as such a disclosure would give that person an
opportunity to destroy evidence, change patterns of behavior, and flee from
prosecution See 18 U.S.C. § 3103a(b)(1). As further specified in Attachment B,
which is incorporated into the warrant, the proposed search warrant does not
authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2).
Moreover, to the extent that the warrant authorizes the seizure of any wire or
electronic communication (as defined in 18 U.S.C. § 2510) or any stored wire or
electronic information there is reasonable necessity for the seizure for reasons set
forth above. See 18 U.S.C. § 3103a(b)(2).

I further request that the Court direct MetroPCS to disclose to the government any
information described in Attachment B that is within the possession custody, or
control of MetroPCS. I also request that the Court direct MetroPCS to furnish the
government all information facilities, and technical assistance necessary to
accomplish the collection of information described in Attachment B unobtrusively
and with a minimum of interference with MetroPCS’s services, including by initiating
a signal to determine the location of the Target Cell Phone on MetroPCS’s network or
with such other reference points as may be reasonably available, and at such intervals
and times directed by the government The government shall reasonably compensate
MetroPCS for reasonable expenses incurred in furnishing such facilities or assistance

I further request that the Court authorize execution of the warrant at any time of day
or night, owing to the potential need to locate the Target Cell Phone outside of
daytime hours.

I submit that this affidavit supports probable cause for a search warrant authorizing
the examination of the Device described in Attachment A to seek the items described

in Attachment B.

Assistant United States Attorney Howard Thomas has reviewed and approved this
affidavit for the application for a search warrant of the Target Cell Phone.

I swear that this information is true and correct to the best of my knowledge

Me-%ooe%MnMiled§OS/M?me e£i 351 01 . /

SUBSCRIBED and SWORN to before
me this l day of October, 2018.

tac/ncaa

United States Magistrate Judge 0

z,&d

Erik Haanes, ATI\= special Agent

%w

 

Case 1:18-mr-00975-KBI\/| Document 1 Filed 10/17/18 Page 7 of 8

ATTACHMENT A

Property to be Searched

1. The cellular telephone assigned call number (505) 900-2979 (Target Cell Phone),
which service provider is MetroPCS, a wireless telephone service provider with a
legal compliance department located at 4 Sylvan Way, Parsippany NJ, 07054.
Information about the location of the Target Cell Phone, (505) 900-2979, that is
within the possession custody, or control of MetroPCS, including information
about the location of the cellular telephone if it is subsequently assigned a
different call number.

 

Case 1:18-mr-00975-KBI\/| Document 1 Filed 10/17/18 Page 8 of 8

ATTACHMENT B

Particular Things to be Seized

. All information about the location of the Target Cell Phone described in

Attachment A for a period of 30 days, during all times of day and night.
“Information about the Target Cell Phone” includes all available E-911 Phase II
data, GPS data, latitude-longitude data, and other precise location information as
well as all data about which “cell towers” (i.e., antenna towers covering specific
geographic areas) and “sectors” (i.e., faces of the towers) received a radio signal
from the cellular telephone and Target Cell Phone described in Attachment A.

. To the extent that the information described in the previous paragraph (hereinafter,

“Location Information”) is within the possession custody, or control of MetroPCS,
MetroPCS is required to disclose the Location Information to the government In
addition furnish the government all information facilities, and technical assistance
necessary to accomplish the collection of information unobtrusively and with a
minimum of interference with MetroPCS’s services, including by initiating a signal
to determine the location of the Target Cell Phone on MetroPCS’s network or with
such other reference points as may be reasonably available and at such intervals
and times directed by the government The government shall reasonably
compensate MetroPCS for reasonable expenses incurred in furnishing such
facilities or assistance

. This warrant does not authorize the seizure of any tangible property. In approving

this warrant, the Court finds reasonable necessity of the seizure of the Location
Information. See 18 U.S.C. § 3103a(b)(2).

 

